Citation Nr: 9924041	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to an increased evaluation for service-
connected cervical disc disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1981 and from June 1985 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The Board notes that the issue of entitlement to service 
connection for depression was before the Board in November 
1996.  At that time, the issue was remanded for further 
evidentiary development.

The Board also notes that the veteran filed a claim for 
entitlement to an increased evaluation for service-connected 
cervical disc disability in May 1997.  In February 1998, the 
RO denied entitlement to an increased evaluation for service-
connected cervical disc disability.  The veteran filed a 
timely notice of disagreement in March 1998.  The RO issued a 
Statement of the Case in November 1998.  Thereafter, the 
veteran's claims file was forwarded to the Board for 
consideration of a previously perfected unrelated issue.  In 
April 1999, the veteran provided testimony before a member of 
the Board.  At that time she stated that she had submitted a 
Form 9 to the RO regarding the issue of entitlement to an 
increased evaluation for service-connected cervical disc 
disability.  A photocopy of a VA Form 9, executed by the 
veteran on January 22, 1999, was submitted at the hearing.  
While it is unclear from a review of the claims file whether 
this document was received by the RO, there is some 
indication in the record that it may have been sent to the 
veteran's current representative after the claims file was 
transferred to the Board.  Nonetheless, in light of the date 
of execution of this document, the lack of clarity regarding 
the specific timing of its receipt by VA, and the veteran's 
April 1999 testimony on the issue of entitlement to an 
increased evaluation for service-connected cervical disc 
disease, the Board has determined that a timely substantive 
appeal has been filed as to this issue.  Therefore, the 
issues properly before the Board at this time are as stated 
on the title page of this decision.


REMAND

The veteran filed her original claim for entitlement to 
service connection for depression and a back disability in 
September 1992.  In an August 1993 rating action, the RO 
denied entitlement to service connection for depression and 
granted service connection for spondylosis of C6-7 with 
osteophyte impingement.  The RO assigned a noncompensable 
disability evaluation.  The RO reviewed the veteran's service 
medical records from her first period of service. The record 
reflected treatment for stress secondary to Desert Shield 
Operations in October 1990.  In July 1991, the veteran 
reported feeling better.  The veteran failed to report to a 
VA psychiatric examination in July 1993.

The veteran filed a timely notice of disagreement (NOD) 
regarding the issue of entitlement to service connection for 
depression in October 1993.

The veteran provided testimony at an April 1994 RO hearing in 
support of her claim for entitlement to service connection 
for depression.  She testified that she was treated in 
service for depression.  She reported that military examiners 
indicated that her depression was chronic.

Thereafter, the veteran was afforded a VA mental disorders 
examination in August 1994.  The veteran reported suicidal 
tendencies that began as a child and she described a suicide 
attempt at the age of seven years old.  After examination, 
the examiner's impression included major depression, 
recurrent, rule-out bipolar disorder, depressed, alcohol 
dependence, cannabis use, and anxiety disorder, not otherwise 
specified.  The examiner noted that the veteran exhibited 
symptoms of moderate to severe depression.  He commented that 
she had an extensive history of suicidal ideation and 
attempts.  He recommended mental health follow-up treatment.  

In his December 1995 decision, the Hearing Officer denied 
entitlement to service-connection for depression.  In a 
January 1996 rating action, the RO granted an increased 
evaluation for service-connected cervical disc disability to 
20 percent disabling.

Thereafter, additional service medical records were 
associated with the claims file.  The records reflect that 
the veteran was hospitalized in October 1991 after a suicide 
attempt.  Upon discharge, her diagnoses included dysthymia, 
primary type, early onset.  Thereafter, the claims file was 
forwarded to the Board for adjudication upon the merits.

In a November 1996 Remand, the Board requested further 
evidentiary development, including a search for additional 
service medical records.

In May 1997, the veteran filed a claim for entitlement to an 
increased evaluation for service-connected cervical disc 
disability.  

An August 1997 service medical records search was 
unsuccessful and no additional records were associated with 
the claims file.  

Thereafter, the veteran submitted VA hospitalization and 
outpatient treatment records from January 1997 to October 
1997, which reflect treatment for various disabilities 
including major depression, alcohol abuse, and borderline 
features.  An April 1997 magnetic resonance imaging (MRI) 
test of the cervical spine reflected right paracentral 
herniated nucleus pulposus at the C6-7 level causing severe 
stenosis and some compression of the cord and a left T1-2 
paracentral herniated nucleus pulposus.  An April 1997 x-ray 
of the cervical spine revealed minimal degenerative changes 
at the lower cervical levels.

In April 1997, the veteran underwent a VA general 
examination.  After examination, the examiner's impression 
included chronic low back pain with right and left sciatica 
and cervical spondylosis and status-post laminectomy.  The 
examiner also noted severe depression with suicidal ideation.

The veteran was also afforded a VA spine examination in April 
1997.  After examination, the examiner's diagnoses included 
status-post L5-S1 herniated disc.  An additional VA spine 
examination was conducted in December 1997.  No diagnoses 
relating to the veteran's cervical spine were noted.

In a February 1998 rating action, the RO denied entitlement 
to an increased evaluation for service-connected spondylosis 
of C6-7 with osteophyte impingement and continued the earlier 
denial of entitlement to service connection for depression.
In March 1998, the veteran requested a personal hearing 
before a member of the Board regarding the issue of 
entitlement to service connection for depression and 
expressed her disagreement with the denial of an increased 
evaluation for her service-connected cervical spondylosis.

A September 1998 VA examination of the peripheral nerves 
revealed a diagnosis of lumbar radiculopathy.  The examiner 
noted that based upon the information at the time of the 
examination, he was unclear as to whether the veteran's neck 
pain began in service.  He noted that no cervical 
radiculopathy was seen on the left.

The veteran was afforded a VA spine examination in October 
1998.  After examination, the examiner's assessment included 
a C7 radiculopathy type of pattern.  The examiner noted that 
this was on the left side and that the MRI report reflected 
the herniated disc on the right side of the neck.  The 
examiner recommended a repeat MRI to clarify the veteran's 
diagnosis.

In April 1999, the veteran provided testimony before a member 
of the Board.  She testified that her depression began during 
service and she denied any prior or childhood history of 
mental illness.  She reported that her depression began 
during her third year of service after her father had a heart 
attack and a stroke.  She stated that she sought counseling 
sessions with a psychologist.  She reported that she was 
discharged from service a year later.  Her next treatment for 
depression was in 1990 during her second tour of military 
duty.  She stated that she injured her back and that she was 
bed bound for several months.  She stated that she suffered 
from depression due to her isolation and pain.  She sought 
treatment at a private psychiatric clinic in Morgantown West 
Virginia.  She was transferred to a military hospital in 1991 
after a suicide attempt and primarily remained in the 
hospital until her discharge from service.  She testified 
that she sought psychiatric treatment after service for her 
depression and had been hospitalized several times after 
suicide attempts.  She reported that she had been 
hospitalized at least a dozen times for her depression.  She 
testified that her depression was related to her physical 
pain and discomfort.  The veteran also testified that she 
suffered from daily chronic neck pain.  She reported pain 
upon sitting up and when her head was unsupported.  She 
stated that due to her psychiatric history, she was unable to 
take many medications but that she did take muscle relaxers 
on occasion.  She stated that she was unable to work due to 
her disability.  The veteran testified that she had been 
granted Social Security Administration (SSA) benefits based 
upon both her depression and her cervical spine disability.  
She stated that she underwent SSA medical examinations in 
support of her claim.  The veteran provided a copy of a 
private mental status examination dated in January 1999.  She 
also provided copies of VA outpatient treatment records from 
June to September 1998, which reflect treatment for cervical 
spine disability and severe depression.  It appears that the 
veteran underwent cervical MRI testing which revealed severe 
cervical spinal stenosis which put her at increased risk for 
catastrophic events associated with ECT.  The examiner 
recommended evaluation by a neurosurgeon for spinal disease.  
A September 1998 VA mental status examination reflected 
diagnoses of major depression, history of alcohol dependence, 
history of polysubstance abuse, borderline personality 
disorder, history of cervical dysplasia, and history of 
cervical stenosis.  Additionally, the veteran's 
representative raised the issue of entitlement to service 
connection for depression on a secondary basis.  He contended 
that the pain associated with her service-connected 
disabilities caused or exacerbated her depression.

The Board notes that the veteran's SSA records are not 
associated with the claims file.  The VA has a duty to assist 
the veteran in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
Fulfillment of the VA's duty to assist includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It also 
includes an examination by a specialist when deemed 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The Board finds that a medical opinion as to whether the 
veteran's current psychiatric disorder pre-existed service, 
whether any pre-existing psychiatric disorder was aggravated 
by service, whether the psychiatric disorder is etiologically 
related to service, and whether the psychiatric disorder is 
etiologically related to her service-connected disabilities 
is pertinent to the veteran's claim.  The VA's duty to assist 
includes requesting pertinent information from other federal 
agencies. 38 U.S.C.A. § 5106.  Social Security Administration 
decisions regarding the veteran's current disabilities are 
pertinent to the veteran's claim.  See Masors v. Derwinski, 2 
Vet. App. 181, 187 (1992).  Consequently, the Board concludes 
that an attempt should be made to obtain, and to associate 
with the claims folder, copies of all decisions awarding or 
denying Social Security disability benefits, including the 
supporting medical evidence.  Additionally, the Board notes 
that the veteran's present level of disability regarding her 
cervical spine disability is unclear.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The veteran should be permitted to 
submit any additional evidence in her 
possession that is pertinent to the 
issues on appeal.  She should be asked to 
provide the names and addresses of the 
medical care providers who treated her 
for a psychiatric disorder and neck 
disability since separation from service.  
Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's treatment 
records.  The veteran should be asked to 
sign any necessary consent forms for the 
release of the records.

2. An appropriate official at the RO 
should attempt to obtain, and associate 
with the claims folder copies of any SSA 
determination and the medical records and 
examination reports relied upon in the 
SSA determination(s), pursuant to the 
provisions of 38 U.S.C.A. § 5106.

3. The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  All necessary 
testing should be accomplished.  The 
examiner should express an opinion as to 
the etiology of all current psychiatric 
disorders, by first identifying the onset 
of such disorder.  If a disorder 
preexisted service, an opinion should be 
rendered as to whether the disorder 
increased in severity during service.  
The examiner should express an opinion as 
to whether the present psychiatric 
disability is related to the service-
connected disabilities.  The information 
relied upon in reaching conclusions 
should be identified.  All relevant 
records in the claims folder should be 
discussed, including the service medical 
records.  The examiner should review the 
claims folder in its entirety and a copy 
of this remand prior to rendering an 
opinion.

4. After review of the additional 
evidence, if deemed necessary, the RO 
should schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the current level of disability 
of her neck disability.  All necessary 
testing should be accomplished, including 
any repeat testing deemed warranted in 
light of the comments made by the October 
1998 VA examiner.  The examiner should 
review the claims folder in its entirety 
and a copy of this remand prior to 
rendering an opinion.

5. After the above development, the RO 
should readjudicate the claims of 
entitlement to service connection for 
depression and entitlement to an 
increased evaluation for service-
connected cervical disc disability.

If the benefits sought remain denied, the veteran and her 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and her representative, thereafter, should be 
afforded the requisite opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


